Citation Nr: 0737220
Decision Date: 11/27/07	Archive Date: 01/03/08

Citation Nr: 0737220	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-06 409A	)	DATE NOV 27 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision that 
denied entitlement to service connection for bilateral carpal 
tunnel syndrome.  

In September 2004, the veteran testified at a hearing before 
RO personnel.


FINDINGS OF FACT

1.  On September 7, 2007 the Board issued a remand in this 
appeal instructing the RO to provide the veteran with a 
statement of the case. 

2.  The Board subsequently discovered that the veteran had 
already been provided with a statement of the case in May 
2005.


CONCLUSION OF LAW

Issuance of the Board's September 7, 2007 remand resulted in 
a denial of due process.  38 C.F.R. § 20.904 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007). 

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome was initially denied by rating 
decision in February 2005.  The veteran's notice of 
disagreement with this decision was received in March 2005.  

In a remand issued on September 7, 2007, the Board instructed 
the agency of original jurisdiction to provide a statement of 
the case as to the issue of entitlement to service connection 
for bilateral carpal tunnel syndrome.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  A statement of the case had been 
provided on May 25, 2005.  Here, the Board finds that its 
consideration of the veteran's claim in September 2007 was 
based on an inaccurate record, and resulted in a denial of 
due process of law. 

Accordingly, the September 7, 2007 Board remand, as to the 
issue of entitlement of service connection for carpal tunnel 
syndrome, is vacated. 


ORDER

The September 7, 2007 Board remand, as to the issue of 
entitlement of service connection for carpal tunnel syndrome, 
is vacated. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0728019	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-06 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
residuals, cyst removal of right middle finger currently 
evaluated as 0 percent disabling.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which in part, denied entitlement 
to increased (compensable) ratings for anxiety disorder, 
residuals of cyst removal of the right middle finger, and 
callosities of the left foot.

In September 2004, the veteran testified at a hearing before 
RO personnel.

In a January 2005 rating decision the RO increased the 
evaluation for the psychiatric disability, evaluated as PTSD 
with depressive symptoms, to 30 percent; and increased the 
evaluation for callosities of the left foot to 10 percent.  
In January 2005, the RO also issued a statement of the case 
on the PTSD, left foot and right middle finger issues.  The 
veteran did not submit a substantive appeal on the left foot 
callosities and that issue has not been certified to the 
Board.

In February 2005 the RO denied entitlement to service 
connection for bilateral carpal tunnel syndrome.  The 
veteran's notice of disagreement with this decision was 
received in March 2005.  A statement of the case has not been 
issued.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has deficiencies in the areas of work, family 
relationships and mood; but complete occupational and social 
impairment has not been demonstrated. 

2.  The veteran has a faint, superficial scar that causes no 
limitations, or symptoms and does not cover an extensive 
area.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD 
are met, effective November 8, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable rating for residuals, cyst 
removal of right middle finger have not been met at any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated November 2006, the RO informed the veteran 
of the evidence needed to substantiate the claims, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that he was to let VA know about any 
evidence or information that he thought would support his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The November 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the November 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in April 
2007 to evaluate PTSD and residuals of the cyst removal of 
the right middle finger.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).


I.  Entitlement to an increased rating for PTSD.

Factual Background

In September 2003 the veteran underwent a VA examination for 
PTSD.  The veteran's intellectual and cognitive functioning 
was normal.  He had some psychomotor agitation.  His mood was 
euthymic and his affect was full and appropriate.  He denied 
any hallucinations.  He had some ideas of paranoid nature but 
they did not rise to the level of delusions.  He had no 
suicidal or homicidal ideation.  The diagnosis was an anxiety 
disorder.  A Global Assessment Functioning (GAF) score of 50 
was reported.

In January 2004 the veteran presented to the Philadelphia, 
Pennsylvania VA Medical Center (VAMC) for initial psychiatric 
treatment.  The treating doctor noted that the veteran had a 
history of PTSD, alcohol abuse, depression and two prior 
suicide attempts with the last attempt occurring in 1998.  
The veteran currently had symptoms of hypervigilence and had 
feelings of depersonalization and derealization with 
occasional nightmares and flashbacks.  His diagnosis was 
PTSD, moderate major depressive disorder and alcohol 
dependence.  A GAF score of 55 was reported.

A September 2004 treatment note from the VAMC reported that 
the veteran tried to avoid trouble as he just went to work at 
the postal service and then went home.  A GAF score of 55 was 
reported.

At the September 2004 hearing the veteran testified that 
medication he took for his psychiatric disability caused him 
to fall asleep on the job.  He also said that he had used 756 
hours of sick leave due to physical and mental disabilities 
and had only two hours of sick leave remaining.

In October 2004 the veteran underwent a VA examination for 
PTSD.  He reported recurrent thoughts that occurred daily 
over which he had no control.  He had recurrent dreams that 
occurred almost daily and flashbacks.  He had generally 
avoided any discussions about the time he spent in combat.  
He also tried to avoid people, places and activities that 
brought about thoughts of these incidents.  He had a general 
uneasiness about being around large groups of people and 
therefore avoided crowds.  

The veteran described himself as a loner and stated that he 
had very little participation with his family.  The veteran 
had chronic insomnia marked by difficulty falling and staying 
asleep.  He also had chronic irritability associated with 
outbursts of anger.  He had difficulty focusing and increased 
vigilance.  He reported numerous problems at work that 
resulted in having to go through the Employee Assistance 
Program.  He had been employed at the Postal Service for the 
past 8 years and reported problems getting along with peers 
and arguing with supervisors.  

The veteran's job situation had "escalated" to the point 
where it was "very serious."  The examiner stated that the 
veteran had significant symptoms associated with 
reexperiencing his military stressors, avoidance behavior and 
increased arousal.  The veteran had significant occupational 
and environmental problems related to frequent arguments with 
his supervisor.  The diagnosis was severe PTSD with 
depressive features.  A GAF of 42 was reported.  

In April 2005 the veteran presented to the VAMC for treatment 
of his PTSD.  He expressed concern over his job as he worried 
whether he would be able to maintain employment when the 
Postal Service facility he worked at moved.  The GAF score 
was 52.

In October 2005 the veteran presented to the VAMC again for 
his PTSD.  The veteran continued to cope with situational 
stressors including a recent conflict with a neighbor.  He 
described his work as fair but took too much time off and 
left work early.  A GAF of 55 was reported.

In April 2007 the veteran underwent a VA examination for his 
PTSD.  The veteran reported that since his last VA 
examination in October 2004 his PTSD symptoms had increased.  
His nightmares were more vivid.  The veteran reported 
difficulty concentrating and irritability.  He was very 
vigilant about safety issues.  The veteran had made no new 
friends since the military and did not trust any family or 
authority.  

The veteran felt that he could not handle his stress at work.  
He was on light duty at work to accommodate his foot 
disability.  However, he had to accept a demotion to keep his 
job because the Post Office refused to recognize this 
disability.  He worked full time.  The examiner reported that 
the veteran had alienated family and friends.  

The veteran exhibited no impairment in thought processes or 
communication.  The examiner stated that the veteran had PTSD 
that was chronic and moderate in severity.  A GAF score of 55 
was reported.

Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The record in this case documents that the veteran has had 
consistent difficulty establishing effective work and social 
relationships.  In fact, he has reportedly established no new 
friendships since service, and has had significant difficulty 
in all work and family relationships.  This level of 
symptomatology approximates the criteria for a 50 percent 
rating.

The next consideration is whether he has deficiencies in most 
of the areas needed for a 70 percent rating.  The October 
2004 VA examiner stated that the veteran had significant 
occupational and environmental problems with his supervisor, 
earlier evaluations also showed problems at work.  He thus 
has deficiencies in the area of work (although, as just 
discussed, work deficiencies are also contemplated in the 
criteria for a 50 percent rating).  

He has reported difficulties getting along with his family, 
and evaluations have documented significant limits in social 
functioning as he alienated friends and family.  He thus has 
deficiencies in the area of family relationships.  

He also has well documented depressive symptoms.  Hence, 
deficiency has been demonstrated in the area of mood.

He has not attempted schooling, and no deficiency has been 
reported in that area.  On the most recent examination his 
thinking was intact and his judgment "fair."  Accordingly, 
he does not have deficiencies in these areas.

In sum, the evidence can be read as showing deficiencies in 
three of the six areas listed under the criteria for a 70 
percent rating.  He was given GAF scores indicative of 
serious impairment on two occasions since 2003; but on the 
most recent VA examination, consistent with the outpatient 
treatment records, he was found to have only moderate 
impairment and was given a GAF that reflected that level of 
disability.  

Inasmuch as the veteran does not have deficiencies in most of 
the areas needed for a 70 percent rating and the most recent 
evidence is that he has only moderate disability, the weight 
of the evidence is against the grant of a 70 percent rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Again, the veteran is currently employed full time at the 
U.S. Postal Service.  The veteran has reported missing time 
from work and using all of his sick leave, but this was noted 
in the context of discussing his foot and psychiatric 
disabilities.  The veteran has testified that he lost 
approximately two thousand dollars per year from his job, due 
to the fact that he had been forced to take demotions, but 
his testimony was to the effect that the demotions were due 
to limitations on his ability to lift.  In any event, the 50 
percent schedular rating contemplates significant 
interference with employment and is intended to compensate 
the veteran for such loss of income.  Marked interference 
with employment, beyond that contemplated by the schedular 
rating, has not been shown.  Further, the record does not 
reflect recent hospitalization for PTSD.  Therefore, in 
considering the current severity of his disability, frequent 
hospitalization has not been shown and referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

II.  Entitlement to an initial compensable rating for 
residuals, cyst removal of right middle finger.

Factual Background

In the March 2004 rating decision, the RO granted service 
connection for residuals, cyst removal of right middle 
finger, and assigned that disability a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7819, effective 
April 28, 2003. 

At the hearing the veteran testified that the finger 
disability affected his grip and caused him to drop things.

In October 2004 the veteran underwent a VA examination for 
callosities of both of his feet.  However, the examiner noted 
that the veteran demonstrated a scar on his right middle 
finger.  The scar was mobile, non-tender and non-adherent to 
deeper tissue with no keloid formation.  The scar extended 
over the proximal PIP joint.  Hand grip strength was mildly 
reduced to 4/5 bilaterally.  Dexterity was preserved in 
regards to the right middle finger.  The examiner stated that 
there was no loss of function due to the scar itself.

In December 2004 the veteran underwent a VA examination to 
evaluate the residuals of the cyst removal of the right 
finger.  The veteran had a longitudinal scar on the dorsum of 
the proximal phalanx of the third finger of the right hand.  
The scar was almost imperceptible and it was not tender.  The 
veteran was able to fully flex his fingers with the middle 
finger easily touching the palm of his hand.  The veteran was 
only able to extend the finger to 25 degrees and not 0 
degrees.  However, the examiner noted that all of the 
veteran's fingers of both the right and left hands had 
limitation of full extension.  

In April 2007 the veteran underwent a VA examination for his 
scars.  The examiner noted that the veteran had no symptoms 
from the cyst removal scar.  He had a faint superficial S-
shaped scar measuring 4cm in the dorsum of the right middle 
finger at the level of the PIP joint.  There was no 
tenderness or adherence to the underlying tissue, no pain and 
the texture was smooth.  There were no ulcerations or skin 
breakdown and no elevation or depression of the scar.  There 
was no loss of underlying tissue secondary to the scar.  
There was no inflammation, edema or keloid formation.  The 
scar was very faint and barely visible.  There was no 
disfigurement from the scar.  The examiner noted that there 
was no functional limitation from this very faint and 
superficial scar.  

Analysis

The Court has held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.118, Diagnostic Code 7819 provides that benign 
skin neoplasms are rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion: area or 
areas exceeding 6 square inches (39 sq. cm.), warrant a 10 
percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 a 10 percent 
rating is warranted for superficial and unstable scars.  .

38 C.F.R. § 4.118, Diagnostic Code 7804 provides a 10 percent 
rating for superficial scars that are painful on examination. 

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the affected 
part.

38 C.F.R. § 4.118, Diagnostic Code 7806 provides for a 10 
percent rating when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed area is affected; or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period. 

The evidence is insufficient to show that the veteran's 
symptoms, overall, are more accurately described as deep or 
superficial or as causing a limitation of motion and as 
covering an area or areas exceeding 6 square inches (39 sq. 
cm.), as superficial and unstable scars, or as superficial 
scars that are painful on examination.  See Diagnostic Codes 
7801, 7802, 7803, 7804.

Moreover, the scar does not affect more than 5 percent of the 
entire body or exposed areas, and the evidence does not show 
that intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  The right middle finger was the only part of the 
hand shown to be involved at the time of the latest 
examination, and there was only a faint superficial S-shaped 
scar measuring 4cm.  The VA examiners concluded that the 
veteran had no symptoms from the cyst removal scar  Hence a 
rating on the basis of limitation of motion of the fingers is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
(2006).  Finally, there is no evidence to show a limitation 
of function of an affected part to warrant a compensable 
rating under Diagnostic Code 7805.

Regarding the provisions of 38 C.F.R. § 3.321, the veteran is 
again currently employed full time at the U.S. Postal Service 
and there have been no reports that the finger disability has 
interfered with this employment.  Therefore, marked 
interference with employment has not been shown.  
Additionally, the record does not reflect hospitalization for 
his residuals, cyst removal of right middle finger.  
Therefore, in considering the current severity of his 
disability, frequent hospitalization has not been shown and 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
veteran's residuals, cyst removal of right middle finger have 
not been manifested by symptomatology that approximates, or 
more nearly approximates the criteria for a compensable 
evaluation at any time since the effective date of service 
connection.  See 38 C.F.R. § 4.7. Accordingly, the 
preponderance of the evidence is against the claim, and it 
must be denied. 






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating of 50 percent 
for PTSD is granted. 

Entitlement to an increased compensable rating for residuals, 
cyst removal of right middle finger currently evaluated as 0 
percent disabling is denied.


REMAND

As noted in the Introduction, the veteran submitted a notice 
of disagreement with the denial of service connection for 
carpal tunnel syndrome and a statement of the case has not 
yet been issued.  The Board is required to remand this matter 
for the issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly the appeal is REMANDED, in part, for the 
following:

Issue a statement of the case on the 
issue of entitlement to service 
connection for bilateral carpal tunnel 
syndrome.  This issue should be certified 
to the Board only if the veteran submits 
a sufficient substantive appeal in 
response to the statement of the case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


439300581      071005    1794323W    07-31694

Citation Nr: 0731694	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-16 958	)	DATE OCT 05 2007
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION


The veteran served on active duty from September 1945 to 
November 1967.  He died in May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the RO 
in Houston, Texas, which, in pertinent part, denied service 
connection for heart disease, a low back disability and 
bilateral hearing loss.  

The veteran requested a videoconference hearing before a 
Member of the Board.  The veteran failed to report for his 
scheduled hearing in November 2005.  The request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded this case in June 2006.  It returns now 
for appellate consideration.


VACATUR

On August 22, 2007, the Board issued a decision on the 
veteran's appeal, denying the claims for service connection 
for heart disease and a low back disability and remanding the 
bilateral hearing loss claim.  

Unfortunately, the veteran died during the pendency of the 
appeal, but the Board did not learn of his death until August 
31, 2007, less than two weeks after the decision of the Board 
on August 22, 2007.  Because of the death of the veteran, the 
Board did not have jurisdiction to adjudicate the claims. 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

Under the authority of 38 C.F.R.§ 20.904, the Board on its 
own motion vacates in its entirety the Board decision entered 
on August 22, 2007


ORDER

The Board's August 22, 2007 decision in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Citation Nr: 0726321	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.  

A Board video conference hearing was scheduled to occur in 
November 2005.  However, the veteran was unable to attend, 
and a motion was not filed to request a new hearing date.

In June 2006, the Board remanded the issues on appeal herein 
to the RO for further development and procedural action.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability is not shown to be related to the 
veteran's active duty service.

2.  Heart disease is not shown to be related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  A low back disability is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  Heart disease is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2002, April 2003, March 2005, and 
June 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, he was 
apprised of disability ratings and effective dates in 
accordance with the holding the Dingess/Hartman.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records.  The veteran 
has not been afforded VA medical examinations in connection 
with the claims decided below, as usually mandated by VCAA.  
As explained below, however, medical examinations are not 
required herein.  The record does not indicate that there is 
any outstanding and available medical evidence that has not 
been associated with the claims file, and it appears that the 
record is complete.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion 

Low back disability 

On separation from service in January 1967, the veteran's 
spine was found to be normal.  The service medical records 
reflect no treatment or complaints relevant to the low back.

A VA progress note dated in November 1997 reveals a history 
of a lipoma excision from the right low back.  The records 
reflect that the excision had taken place in recent times.  

A July 2001 X-ray study of the low back revealed a decrease 
in the disc height at L5 with inferior slippage of the 
superior endplate.  The rest of the vertebral bodies appeared 
normal in height and alignment.  The decrease in the disc 
height was consistent with a compression fracture, which, 
according to the radiologist, was possibly consistent with 
metastatic disease.  Another diagnosis pertinent to the low 
back entered in July 2001 was moderate L5 spinal stenosis.

A January 2005 VA progress note indicated chronic low back 
pain that was treated with over-the-counter analgesics.  

In February 2007, intermittent low back pain was noted.

The aforementioned evidence reveals a low back disability 
confirmed by radiologic findings.  The evidence, however, 
does not suggest a nexus between that disability and service.  
Without a demonstrable link between a present disability and 
service, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  Thus, service connection for a low back disability 
must be denied.

The veteran might well believe that his low back disability 
is related to his long career in service.  The Board, 
however, cannot rely on the veteran's assertions in this 
regard because he is not shown to possess any sort of medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

In this case, the service medical records were silent as to 
complaints of, diagnosis of or treatment for a low back 
disability and there is no evidence of the presence of a low 
back disability for many years after the veteran's discharge.  
Because there is no demonstrated factual basis to relate the 
veteran's low back disability to service, a medical opinion 
regarding whether the veteran's low back disability is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is absolutely no 
evidence in its favor other than the veteran's own 
allegations which the Board has found to be without probative 
value.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Heart disease

In March 1962, the veteran complained of chest pain.  He did 
so again in January 1963.  No abnormalities of the heart were 
noted.  On retirement from service in January 1967, the heart 
was found to be normal.  

In February 2002, the veteran complained of chest pain.  The 
veteran's medical history included a cerebrovascular accident 
in 2001, hypertension, Parkinson's disease, and an irregular 
heart beat.

A March 2002 X-ray study of the chest indicated no acute 
cardiopulmonary disease.  An electrocardiogram conducted that 
month indicated a mildly dilated left ventricle, mild 
arterial enlargement, trace mitral regurgitation, and 
abnormal relaxation.  

In February 2005, diagnoses of chronic heart failure and 
coronary artery disease were noted.  

In May 2005, chronic dependent edema was noted.  In June 
2005, a VA physician observed lower extremity edema, but the 
veteran denied chest pain and dyspnea.  A July 2005 progress 
note reflected that an electrocardiogram revealed no evidence 
of significant cardiac decompression.  In July 2005, the 
veteran suffered an episode of hypotension that was due to 
excessive heat exposure.

A February 2007 VA progress note reflected sinus bradycardia 
on October 2006 electrocardiogram.  An addendum dated that 
month showed a history of arterial fibrillation but indicated 
that the last electrocardiogram showed normal sinus rhythm.  

Because no disability of the heart was diagnosed in service 
and because current complaints having to do with the heart 
manifested over three decades after service, service 
connection for heart disease must be denied.  In order for 
service connection for heart disease to be warranted, the 
evidence must reflect a direct nexus between it and service.  
38 C.F.R. § 3.303.  In this case it does not.  Indeed, no 
heart disease was noted in service, and it appears that all 
current heart problems have their origins in the many decades 
following service.  In such cases, service connection cannot 
be granted.  Id.  The only evidence which supports the 
veteran's claim is his own allegations.  As noted above, 
these allegations are without probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1).

The Board observes that the veteran is not entitled to 
service connection for heart disease on a presumptive basis 
because no heart disease is shown to have manifested within a 
year of separation from service based on the competent 
evidence of record.  38 C.F.R. §§ 3.307, 3.309.

As indicated above, under VCAA, VA is generally required to 
seek a medical opinion to assist claimants in establishing 
claims for VA benefits.  38 U.S.C.A. § 5103A(d).  A medical 
opinion, however, need only be obtained if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  

Because there is no demonstrated factual basis to relate 
heart disease to service, a medical opinion regarding whether 
heart disease is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a low back disability is not 
warranted.  The appeal is denied.

Service connection for heart disease is not warranted.  The 
appeal is denied.  


REMAND

The veteran was afforded a VA audiologic examination in July 
2005.  In rendering his opinion, the VA audiologist did not 
take into account that audiologic readings taken prior to 
October 31, 1967 must be altered to fit today's criteria.



On separation, in January 1967, the veteran's hearing was as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
25
LEFT
5
5
15
20
25

When converting the foregoing to the current formulation, the 
results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
35
30
LEFT
20
15
15
30
30

At the very least, therefore, on separation, the veteran 
suffered from right ear hearing loss.  See 38 C.F.R. § 3.385 
(2006).

Because the VA audiologist did not consider the accurate 
level of hearing loss on separation, the RO should order 
another VA audiologic examination to determine whether the 
veteran now suffers from hearing loss and, if so, for an 
opinion regarding the etiology of any hearing loss diagnosed.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA audiologic examination 
to determine whether the veteran suffers 
from hearing loss and, if so, for an 
opinion regarding the etiology thereof.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed again.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


